Case 19-24954   Doc 25   Filed 09/04/19 Entered 09/04/19 13:48:55   Desc Main
                                   Page 1 of 5
Case 19-24954   Doc 25   Filed 09/04/19 Entered 09/04/19 13:48:55   Desc Main
                                   Page 2 of 5
Case 19-24954   Doc 25   Filed 09/04/19 Entered 09/04/19 13:48:55   Desc Main
                                   Page 3 of 5
Case 19-24954   Doc 25   Filed 09/04/19 Entered 09/04/19 13:48:55   Desc Main
                                   Page 4 of 5
Case 19-24954   Doc 25   Filed 09/04/19 Entered 09/04/19 13:48:55   Desc Main
                                   Page 5 of 5
